DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 152 (see figure 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites that “said ratchet includes…at least one ratchet pawl.”  However, claim 1 recites “said ratchet including one or more ratchet pawls.”  Thus, it is unclear whether “at least one ratchet pawl” in claim 2 is intended to refer back to the ratchet pawls introduced in claim 1 or an additional ratchet pawl.  For examination purposes, claim 2 is being interpreted as referring back to the ratchet pawls in claim 1 and being interpreted as reciting “said ratchet includes…at least one ratchet pawls of said one or more ratchet pawls.”  Claims 3, 6, and 7 are rejected because they depend from claim 2.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites “further including one or more projections extending at said distal end.”  However, claim 1 recites “one or more projections extend inwardly at the distal end of the magazine.”  Thus, it is unclear whether the “one or more projections” in claim 9 should refer back to the projections introduced in claim 1 or additional projections.  Furthermore, claim 9 recites “a cap.”  However, according to the specification, the fastener, which is recited in claim 1, and the cap are the same component (see para. 0030).  
Allowable Subject Matter
Claims 1, 4, 5, 8, and 10-13 are allowed.
Regarding claim 1, Lewis et al. (US 20040243139 A1) teaches a method of dispensing a series of fasteners into one or more screw members, the method comprising: 
providing a device (100) for dispensing the series of fasteners (16), wherein the device comprises: 
a magazine (20) defining a longitudinal axis and having a distal opening (48), said magazine sized and dimensioned to hold a series of fasteners (16), said magazine comprising a proximal end and a distal end, wherein one or more projections extend inwardly at the distal end of the magazine (see Para. [0040]); 
a support (14) having a splined guide bore (66) aligned with said longitudinal axis of said magazine, said support connected to said magazine to be rotatable radially with respect to said longitudinal axis (see Para. [0057]); 
a shaft (76) slideably disposed within said support (14); 
a biasing element (74) connected between said support (14) and said shaft (76), said biasing element configured to urge said shaft along said longitudinal axis in a direction towards said distal end relative to a location of said support (see Para. [0039]); and 
a ratchet (80) connected to said shaft (76) and engageable with said magazine (20) to permit sliding of said shaft in a first direction towards said distal end (see Para. [0046]), to prevent sliding of said shaft in a second direction away from said distal end in a first position, and to enable sliding of said shaft in said second direction in a second 
however fails to teach, wherein the one or more projections are sized and shaped to engage one or more tool flanges of each of the fasteners such that tilting of the device causes portions of the one or more tool flanges to pass the one or more projections thereby allowing for dispensation of the fasteners, wherein once one of the series of fasteners is dispensed, the biasing element urges the shaft towards the proximal end to thereby position a second of the series of fasteners for dispensing, wherein the biasing element is a spring, loading the series of fasteners into the magazine through the distal opening of the magazine; inserting the distal end of the magazine with one of the fasteners into one of the screw members; and tilting the device such that the longitudinal axis of the magazine is not axially aligned with an axis of the screw member to release the fastener into the screw member.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        


/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773